Name: Commission Regulation (EC) No 1039/98 of 18 May 1998 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  economic policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 148/1919. 5. 98 COMMISSION REGULATION (EC) No 1039/98 of 18 May 1998 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs; Whereas, in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rape-seed oil or sunflower oil; whereas the contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements. Tenders shall cover either rape-seed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. ¬ ¬EN Official Journal of the European CommunitiesL 148/20 19. 5. 98 ANNEX LOT A 1. Action No: 12/98 2. Beneficiary (2): North Korea 3. Beneficiarys representative: Flood Damage Rehabilitation Committee, PO Box No 44, Pyongyang Democratic Peoples Republic of Korea. Contact: Ri Si Hong, Director Tel. (850-2) 382 70 00, fax 381 46 60, tlx 5350KP/5351KP 4. Country of destination: North Korea 5. Product to be mobilised: vegetable oil: refined rapeseed oil or refined sunflower oil 6. Total quantity (tonnes net): 3 000 7. Number of lots: 1 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A.(1)(a) or (b)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.7A and B.2) 10. Labelling or marking (5) (7): see OJ C 114, 29.4.1991, p. 1 (III.A.(3))  language to be used for the markings: English and Korean  supplementary markings: FOR FREE DISTRIBUTION 11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community Mobilisation may not involve a product manufactured and/or packaged under inward-processing arrange- ments 12. Specified delivery stage: free at port of landing  landed (8) 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing: Nampo 16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 16.8.1998  second deadline: 30.8.1998 18. Period or deadline of supply at the alternative stage:  first deadline: 22.6-5.7.1998  second deadline: 6-19.7.1998 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 2.6.1998  second deadline: 16.6.1998 20. Amount of tendering guarantee: ECU 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels telex 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  ¬ ¬EN Official Journal of the European Communities L 148/2119. 5. 98 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65). Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (5) Notwithstanding OJ C 114, point III. A (3) (c) is replaced by the following: the words European Com- munity . (6) Tenders shall be rejected unless they specify the type of oil to which they relate. (7) The marking in Korean must be made as follows on the reverse side of the packaging: European Community: Rape seed oil: Sunflower oil: For free distribution: (8) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memo- randum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)).